PHOTRONICS, INC. AND SUBSIDIARIESReconciliation of GAAP to Non-GAAP Financial Information(in thousands, except per share data)(Unaudited) Three Months Ended Six Months Ended May 2, May 3, May 2, May 3, 2010 2009 2010 2009 Reconciliation of GAAP to Non-GAAP Net Income (Loss) Attributable to Photronics, Inc. GAAP net income (loss) attributable to Photronics, Inc. $ 7,873 $ (10,072 ) $ 8,086 $ (20,305 ) (a) Consolidation and restructuring charges (credit), and impairment of long-lived assets, net of tax (5,029 ) 1,342 (4,836 ) 2,677 (b) Impact of warrants, net of tax 860 - 1,080 - (c) Deferred financing fees write off, net of tax 1,011 - 1,011 - Non-GAAP net income (loss) attributable to Photronics, Inc. $ 4,715 $ (8,730 ) $ 5,341 $ (17,628 ) Weighted average number of diluted shares outstanding: GAAP 65,780 41,775 54,291 41,749 Non-GAAP 54,469 41,775 54,291 41,749 Earnings (loss) per diluted share: GAAP $ 0.14 $ (0.24 ) $ 0.15 $ (0.49 ) Non-GAAP $ 0.09 $ (0.21 ) $ 0.10 $ (0.42 ) (a) Includes charges (credit) related to restructurings in China and United Kingdom and impairment of long-lived assets in the United Kingdom. (b) Represents financing expenses related to warrants, which are recorded in other income (expense). (c) As a result of an amendment to the revolving credit facility, represents write-off of deferred financing fees recorded in interest expense.
